--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 













 




EXTENSION AGREEMENT





 










PALISADES MASTER FUND LP


and


OXFORD MEDIA, INC.


























June 30, 2006




 
 

--------------------------------------------------------------------------------

 
 
 
EXTENSION AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



I


PARTIES


THIS EXTENSION AGREEMENT (the “Agreement”) is entered into effective as of the
30th day of June 2006 (the “Effective Date”), by and between PALISADES MASTER
FUND LP (“Palisades”); and, OXFORD MEDIA, INC., a Nevada corporation (“OXMI”).
OXMI and Palisades are sometimes referred to collectively herein as the
“Parties”, and each individually as a “Party”.


II


RECITALS


A.    Palisades and OXMI are parties to that certain Bridge Loan Agreement dated
as of the in February 2006 (the “Bridge Loan Agreement”), Extension Agreement
dated in June 2006 (the “Extension Agreement”) and the Exchange Agreement dated
June 30, 2006 (the “Exchange Agreement”). In connection with the Bridge Loan
Agreement OXMI issued its promissory note in the principal amount of
$1,666,667.00 in favor of Palisades (the “Note”). The Bridge Loan Agreement, the
Note, the Extension Agreement, Exchange Agreement and all other agreements
delivered by OXMI in connection with the Bridge Loan Agreement are collectively
referred to herein as the “Loan Agreements”.


B.    Payment of all amounts owing under the Loan Agreements (the “Required
Amount”) is to be paid in full by OXMI to Palisades on July 3, 2006 (the “Due
Date”), with payment being made any time thereafter constituting an Event of
Default under the Loan Agreements


C.    Palisades is willing to extend (i) $666,667.00 of principal amount, (ii)
plus interest of Note, and (iii) $16,667.68 of liquidated damages, for the
limited period of time provided hereunder, the Due Date for the payment of
Required Amount, provided that OXMI complies with the terms of this Agreement.
The balance of the Note will be exchanged for a new note pursuant to the
Exchange Agreement.


D.    NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


DEFINED TERMS AND INTERPRETATION


3.1    Defined Terms in Loan Agreements. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the Loan
Agreements.




 
1

--------------------------------------------------------------------------------

 
 
 
3.2    Defined Terms in Agreement. The following capitalized terms shall have
the respective meanings specified in this Article III. Other terms defined
elsewhere herein shall have meanings so given them.


3.2.1.    Extension Date. “Extension Date” means the earlier of (i) July 20,
2006; and (ii) the closing of a transaction with SVI.


3.2.2.    Forbearance Default. “Forbearance Default” means (a) the occurrence of
any Event of Default under the Loan Agreements other than the extension granted
hereunder; (b) the failure of OXMI to comply with any term, condition, or
covenant set forth in this Agreement; (c) any representation made by OXMI under
or in connection with this Agreement shall prove to be materially false or
misleading as of the date when made; or, (d) the filing of any petition
(voluntary or involuntary) under the insolvency or bankruptcy laws of the United
States or any state thereof, with respect to OXMI, any of its Affiliates, or any
of its subsidiaries.


3.2.3.    Obligations. “Obligations” means each and every of the obligations of
OXMI under the Loan Agreements, which obligations include without limitation
payment and performance of OXMI’s obligations under the Note.


3.2.4.    Securities Act. “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.


3.2.5.    Termination Date. “Termination Date” means the earlier to occur of (i)
the Extension Date; or, (ii) the date upon which a Forbearance Default occurs.


3.3    Interpretation.


3.3.1.    Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.
 
3.3.2.    Number and Gender. Wherever from the context it appears appropriate,
(i) each term stated either in the singular or plural shall include the singular
and plural; and, (ii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others.


3.3.3.    Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


3.3.4.    Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.




 
2

--------------------------------------------------------------------------------

 
 
 
3.3.5.    Severability. Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


3.3.6.    Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


3.4    Additional Definitions and Interpretation Provisions. For purposes of
this Agreement, (i) those words, names, or terms which are specifically defined
herein shall have the meaning specifically ascribed to them; (ii); the words
“hereof”, “herein”, “hereunder”, and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement; (iii) all references to designated “Articles”,
“Sections”, and to other subdivisions are to the designated Articles, Sections,
and other subdivisions of this Agreement as originally executed; (iv) all
references to “Dollars” or “$” shall be construed as being United States
dollars; (v) the term “including” is not limiting and means “including without
limitation”; and, (vi) all references to all statutes, statutory provisions,
regulations, or similar administrative provisions shall be construed as a
reference to such statute, statutory provision, regulation, or similar
administrative provision as in force at the date of this Agreement and as may be
subsequently amended.


IV


CONFIRMATION OF OBLIGATIONS AND NEW COVENANTS


4.1    Absence of Certain Rights. OXMI hereby acknowledges and agrees that as of
the Effective Date, OXMI does not have any offsets, defenses or claims against
Palisades, affiliates, officers, directors, employees, agents, attorneys,
predecessors, successors or assigns whether asserted or unasserted. OXMI and
each of its respective successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, jointly and
severally, release and forever discharge Palisades, affiliates, officers,
directors, employees, agents, attorneys, predecessors, successors and assigns,
both present and former (collectively the “Palisades Affiliates”) of and from
any and all manner of action and actions, cause and causes of action, suits,
debts, controversies, damages, judgments, executions, claims and demands
whatsoever, asserted or unasserted, in law or in equity which against Palisades
and/or Palisades Affiliates they ever had, now have or which any of OXMI’s
successors, assigns, parents, subsidiaries, affiliates, predecessors, employees,
agents, heirs, executors, as applicable, both present and former ever had or now
has, upon or by reason of any manner, cause, causes or thing whatsoever,
including, without limitation, any presently existing claim or defense whether
or not presently suspected, contemplated or anticipated. The provision of this
Section 4.1 shall survive the termination of this Agreement, Loan Agreements,
and the payment in full of the Obligations.


 
3

--------------------------------------------------------------------------------

 




4.2    Continued Effectiveness. Except as otherwise expressly set forth in this
Agreement, the terms of each of the Loan Agreements remain unchanged, and all
such Loan Agreements shall remain in full force and effect and are hereby
confirmed and ratified. OXMI shall continue to perform and observe all terms and
conditions of each of the Loan Agreements.
 
4.3    No Novation. This Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation, or release of any of the Loan Agreements,
or, except as otherwise expressly provided herein, a waiver by Palisades of any
of its rights or remedies under any of the Loan Agreements, at law or in equity.


4.4    Reaffirmation. OXMI hereby reaffirms each and every covenant, condition,
obligation, and provision set forth in each of the Loan Agreements, as modified
under this Agreement.


4.5    Reimbursement. OXMI agrees to pay to Palisades upon demand (a) an amount
equal to any and all out-of-pocket costs or expenses (including legal fees)
incurred or sustained by Palisades in connection with the preparation and
negotiation of this Agreement and all related matters; and (b) from time to time
after the Termination Date, any and all out-of-pocket costs, fees and expenses
(including legal fees) and reasonable consulting, accounting, appraisal and
other similar professional fees and expenses) hereafter incurred or sustained by
Palisades in connection with the preservation of or enforcement of any rights of
Palisades under this Agreement, or in respect of any of OXMI’s obligations to
Palisades, all of which shall be deemed reasonable.


4.7    Other Covenants. OXMI agrees that it shall comply with the following
covenants, any breach of which shall constitute an immediate Forbearance
Default:


a.    OXMI shall pay to Palisades principal in the amount of $666,667.00 no
later than July 20, 2006.


b.    OXMI shall pay to Palisades all accrued and unpaid interest on the amount
of $666,667 no later than July 20, 2006.


c.    OXMI shall pay to Palisades all liquidated damages in the amount of
$16,666.68 no later than July 20, 2006.


d.    OXMI hereby agrees to lower the conversion price on the Series A
Convertible Preferred Stock issued to Palisades by OXMI from $1.50 to $1.00.
e.    OXMI shall file a Form 8-K with the Securities and Exchange Commission No
later than 12:00 pm, Wednesday July 5, 2006 disclosing the terms of Loan
Agreements.


f.     OXMI shall pay to Sichenzia Ross Friedman Ference LLP legal fees in the
amount of $2,000 no later than July 20, 2006.


g.    OXMI shall file a registration statement as required by its next round of
financing but in no event later than September 20, 2006 covering the additional
shares of common stock as required by the Registration Rights Agreement relating
to the Series A Convertible Preferred Stock held by Palisades.
 

 
 
4

--------------------------------------------------------------------------------

 




V


AGREEMENT TO EXTEND


5.1    Extension. Provided that no Forbearance Default occurs, Palisades hereby
agrees to refrain through the Termination Date from exercising any of its rights
and remedies under any of the Loan Agreements that may exist solely by virtue of
the granting of the Extension Date.


5.2    Retained Rights. Except as expressly provided herein, the execution and
delivery of this Agreement shall not: (a) constitute an extension, modification,
or waiver of any aspect of any of the Loan Agreements; (b) extend the terms of
any of the Loan Agreements or the due date of any of the Obligations; (c) give
rise to any obligation on the part of Palisades to extend, modify, or waive any
term or condition of any of the Loan Agreements; (d) give rise to any defenses
or counterclaims to the right of Palisades to compel payment of the Obligations
or to otherwise enforce their rights and remedies under the Loan Agreements; or,
(e) establish a custom or course of dealing between or among OXMI and Palisades.
Except as expressly limited herein, Palisades hereby expressly reserves all of
its rights and remedies under the Loan Agreements and under applicable law.


VI


REPRESENTATIONS AND WARRANTIES


6.1    OXMI. OXMI hereby represents and warrants to Palisades as follows as of
the Effective Date:


(a)    The execution, delivery, and performance of this Agreement by OXMI is
within OXMI’s corporate power and has been duly authorized by all necessary
corporate action.


(b)    This Agreement constitutes a valid and legally binding agreement
enforceable against OXMI in accordance with its terms subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, and other laws affecting
creditors’ rights generally and to general equitable principals.


(c)    Each of the Loan Agreements constitutes a valid and legally binding
obligation of OXMI, enforceable against OXMI in accordance with the terms
thereof subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
and other laws affecting creditors’ rights generally and to general equitable
principals.
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
VII


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 8.10, below, to the
addresses provided under the Bridge Loan Agreement.


VIII


ADDITIONAL PROVISIONS


8.1    Executed Counterparts. This Agreement may be executed in any number of
original, fax, electronic, or copied counterparts, and all counterparts shall be
considered together as one agreement. A faxed, electronic, or copied counterpart
shall have the same force and effect as an original signed counterpart. Each of
the Parties hereby expressly forever waives any and all rights to raise the use
of a fax machine or E-Mail to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a fax machine E-Mail, as a defense to the formation of a contract.


8.2    Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
8.3    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.


8.4    Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of New York.


8.5    Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


8.6    Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


8.7    Remedies.


8.7.1.    Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
8.7.2.    Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
8.8    Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition. No course of dealing between
the Parties, nor any failure to exercise, nor any delay in exercising, any
right, power or privilege of either Party shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.


8.9    Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all Parties.


8.10     Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon telephone confirmation
of receipt of same; (d) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(e) if by telegram, upon telephone confirmation of receipt of same; or, (f) if
by recognized commercial over-night delivery service, upon such delivery.


8.11     Time. All Parties agree that time is of the essence as to this
Agreement.


IX


EXECUTION


IN WITNESS WHEREOF, this FORBEARANCE AGREEMENT has been duly executed by the
Parties, and shall be effective as of and on the Effective Date set forth in
Article I of this Agreement.


PALISADES:
OXMI:
   
PALISADES MASTER FUND LP
OXFORD MEDIA, INC.
   
 
     
BY: __________________________________
BY: __________________________________
   
NAME: _______________________________
NAME: _______________________________
 
 
TITLE: _______________________________
TITLE: _______________________________
   
DATED: ______________________________
DATED: ______________________________


 
 
 
 
 
 
 7

--------------------------------------------------------------------------------